Case: 1:20-cv-00446-JG Doc #: 20 Filed: 06/11/21 1 of 5. PageID #: 707



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                       :
KIMBERLY DAWN WORTHY,                  :        CASE NO. 1:20-cv-00446
                                       :
           Plaintiff,                  :        OPINION & ORDER
                                       :        [Resolving Docs. 1, 18]
v.                                     :
                                       :
COMMISSIONER OF SOCIAL                 :
SECURITY,                              :
                                       :
           Defendant.                  :
                                       :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       Plaintiff Kimberly Dawn Worthy seeks judicial review of the Social Security

Commissioner’s final decision denying her disability insurance benefits application. 1

Magistrate Judge Thomas M. Parker issued a Report and Recommendation, recommending

the Court affirm the Commissioner’s decision. 2 Plaintiff Worthy objects. 3 The Commissioner

responds. 4

       For the following reasons, the Court OVERRULES Plaintiff’s objections, ADOPTS

Magistrate Judge Parker’s Report and Recommendation, and AFFIRMS the Social Security

Commissioner’s final decision.




       1
         Doc. 1.
       2
         Doc. 17. See Local Rule 72.2(b).
       3
         Doc. 18.
       4
         Doc. 19.
Case: 1:20-cv-00446-JG Doc #: 20 Filed: 06/11/21 2 of 5. PageID #: 708

Case No. 1;20-cv-00446
GWIN, J.

  I.       Background

       On March 28, 2017, Plaintiff Kimberly Worthy applied for disability insurance

benefits due to depression, anxiety, and post-traumatic stress disorder. 5 The Social Security

Administration denied Worthy’s application initially and on reconsideration. 6

       Worthy requested a hearing before a social security administrative law judge. On

October 16, 2018, an administrative law judge held a hearing on Worthy’s case. 7 On

February 5, 2019, the administrative law judge found Worthy was not disabled and denied

Worthy’s claim. 8 The Appeals Council denied to further review Worthy’s case. 9 The

administrative law judge’s decision is the Social Security Commissioner’s final decision.

       On February 27, 2020, Worthy filed this case seeking judicial review of the

Commissioner’s final decision. 10 In her merits brief, Plaintiff asserted that the administrative

law judge (1) failed to properly evaluate the evidence, (2) erroneously determined the

credibility of Worthy’s testimony, and (3) did not met her burden to show that Worthy could

perform work available in the national economy. 11

       On January 27, 2021, Magistrate Judge Parker issued a Report and Recommendation,

recommending the Court affirm the Commissioner’s final decision denying Worthy’s

application. 12 Magistrate Judge Parker found that the administrative law judge applied the

proper legal standards and reached a decision that substantial evidence supported. 13



       5
         Doc. 18 at 1.
       6
         Id. at 1–2.
       7
         Id.
       8
         Id.
       9
         Id.
       10
          Doc. 1.
       11
          Doc. 14.
       12
          Doc. 17.
       13
          Id.
                                              -2-
Case: 1:20-cv-00446-JG Doc #: 20 Filed: 06/11/21 3 of 5. PageID #: 709

Case No. 1;20-cv-00446
GWIN, J.

        On February 10, 2021, Plaintiff Worthy objected to Magistrate Judge Parker’s Report

and Recommendation. 14 With her objections, Worthy disputes Magistrate Judge Parker’s

finding that the administrative law judge did not err in determining Worthy’s residual

functional capacity. 15

  II.        Standard of Review

        The Court reviews de novo the objected-to portions of a magistrate judge’s Report

and Recommendation. 16

        Reviewing courts “will uphold the Commissioner’s decision if it is supported by

substantial evidence and if the Commissioner applied the correct legal criteria.” 17 “The

substantial-evidence standard is met if a reasonable mind might accept the relevant evidence

as adequate to support a conclusion.” 18 Under the substantial-evidence standard, “there is a

zone of choice within which the decisionmakers can go either way, without interference by

the courts.” 19

        Still, the court will not uphold the Commissioner’s decision where the Social Security

Administration “fail[ed] to follow its own regulation and where the error prejudices a

claimant on the merits or deprives the claimant of a substantial right.” 20




        14
           Doc. 18.
        15
           Id.
        16
           28 U.S.C. § 636(b)(1).
        17
           Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745–46 (6th Cir. 2007).
        18
           Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Warner v. Comm’r
of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004)) (internal quotation marks omitted).
        19
           Id. (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)) (internal quotation marks
omitted).
        20
             Bowen, 478 F.3d at 746.
                                                -3-
Case: 1:20-cv-00446-JG Doc #: 20 Filed: 06/11/21 4 of 5. PageID #: 710

Case No. 1;20-cv-00446
GWIN, J.

  III.        Discussion

         Worthy argues the administrative law judge essentially committed three errors in

evaluating Worthy’s residual functional capacity: (1) the administrative law judge failed to

properly articulate why she found the State Agency psychologists’ opinions more persuasive

than Worthy’s treating physicians’ opinions, (2) substantial evidence does not support the

administrative law judge’s residual functional capacity determination, and (3) the

administrative law judge improperly considered Worthy’s recent employment history. 21

         First, the administrative law judge stated and applied the proper legal standard for

evaluating medical opinions, explaining whether she found each doctor’s medical opinions

persuasive based on their supportability and consistency. 22 Though the administrative law

judge could have been clearer, she adequately explained that the state agency psychologists’

opinions were more persuasive than the treating physicians’ opinions, because the state

agency psychologists’ possess program knowledge and their opinions were more consistent

with the evidence. 23

         Further, it is not incoherent for the administrative law judge to find some physician

opinions persuasive but not others. As the administrative law judge explained, some of Dr.

Rodio and the state agency psychologists’ opinions were more supported by and consistent

with the record than others. 24

         Second, substantial evidence supported the administrative law judge’s residual

functional capacity determination. Contrary to Worthy’s assertion in her objection, 25 the


         21
            Doc. 18.
         22
            Doc. 12 at 27–31.
         23
            Id. at 28, 30.
         24
            Id. at 28–31.
         25
            Doc. 18 at 1.
                                              -4-
Case: 1:20-cv-00446-JG Doc #: 20 Filed: 06/11/21 5 of 5. PageID #: 711

Case No. 1;20-cv-00446
GWIN, J.

state agency psychologists were able to review most of Worthy’s treating physician’s

opinions. 26 Moreover, the administrative law judge considered 2018 mental status notes

when evaluating the 2017 medical opinions. 27

        Finally, the administrative law judge properly considered Worthy’s recent

employment history. Contrary to Worthy’s assertion in her objection, 28 the administrative

law judge acknowledged Worthy was on leave from her position and found that Worthy had

not engaged in substantial gainful activity since late 2016. 29 Still, Worthy worked as an

assistant manager at Walmart from May to September 2018, when Worthy took leave. 30

Therefore, the administrative law judge could consider Worthy’s 2018 Walmart employment

when evaluating 2017 medical opinions suggesting that Worthy was more limited. 31

  IV.        Conclusion

        For the foregoing reasons, the Court OVERRULES Plaintiff Worthy’s objections,

ADOPTS the Report and Recommendation, and AFFIRMS the Social Security

Commissioner’s final decision.


        IT IS SO ORDERED.

 Dated: June 11, 2021                               s/      James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE



        26
           The state agency psychologists reviewed Worthy’s case in June and September 2017. Most of
Worthy’s treating physicians submitted their statements in March and May 2017. One opinion is undated.
Dr. Rodio submitted a second statement after the state agency psychologist reviewed Worthy’s case.
However, the administrative law judge found the opinions internally inconsistent and unsupported by the
record. Doc. 12 at 27–31.
        27
           Id. at 27, 31.
        28
           Doc. 18 at 4.
        29
           Doc. 12 at 21–22.
        30
           Id. at 22.
        31
           See id. at 28.
                                                 -5-
